Citation Nr: 1108746	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-29 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for posttraumatic stress disorder from December 21, 1989, to October 31, 1990.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Mac, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated in June 1997, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In that decision, the RO granted service connection for posttraumatic stress disorder and assigned a 30 percent disability evaluation, effective from May 6, 1992, and a 100 percent disability evaluation, effective from June 3, 1996.  

In December 1999, the Board denied the Veteran's claim of entitlement to an effective date earlier than May 6, 1992, for service connection for posttraumatic stress disorder.  

Pursuant to a Joint Motion, in an order in July 2001, the United States Court of Appeals for Veterans Claims (hereinafter referred to as the Court) vacated the Board's December 1999 decision and remanded the matter to the Board.  In a decision of June 2002, the Board again denied entitlement to an effective date earlier than May 6, 1992, for service connection for posttraumatic stress disorder.

Pursuant to a second Joint Motion, in August 2003, in an order, the Court vacated the Board's June 2002 decision and remanded the matter to the Board.  The Joint Motion specified that the Board had not considered whether a record of unit activities obtained for the purpose of granting service connection for posttraumatic stress disorder constituted a service department record warranting the application of 38 C.F.R. § 3.156(c), under the Court's guidance as set forth in Spencer v. Brown, 4 Vet. App. 283 (1993).




In a decision in June 2004, the Board granted an effective date of December 21, 1989, for service connection for posttraumatic stress disorder.  

In a rating decision in July 2004, the RO assigned a 30 percent rating for posttraumatic stress disorder from December 21, 1989, and a 100 percent rating from June 3, 1996.  

In a rating decision in January 2006, the RO increased the rating for posttraumatic stress disorder to 100 percent effective November 1, 1990.  

In a decision in June 2008, the Board denied a rating higher than 30 percent for posttraumatic stress disorder for the period from December 21, 1989 to October 31, 1990; and entitlement to a total disability rating for compensation based on individual unemployability prior to November 1, 1990.  The Veteran appealed to the Court the Board's decision to deny a rating higher than 30 percent for posttraumatic stress disorder for the period from December 21, 1989, to October 31, 1990.  In a Memorandum Decision in July 2010, the Court set aside the Board's decision of June 2008 and remanded the matter for readjudication.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In the Memorandum Decision in March 2010, the Court noted that under Diagnostic Code 9411 for posttraumatic stress disorder (PTSD) in effect in 1989 and 1990, the effect of PTSD symptoms on social relationships and the ability to perform in the workplace must progressively worsen from definite, warranting a 30 percent rating, to considerable, to meet the criteria for a 50 percent rating, to severe for a 70 percent rating.  



The Court stated that the Board failed to consider the significance of the Veteran's overall pattern of earnings as the Veteran within a one year span from 1989 to 1990 went from a reasonably remunerative position to a much lower paying position, to being out of the workforce.  

The Court indicated that there is no evidence in the records that the collapse of the Veteran's employment was due to anything but the delayed onset of PTSD symptoms.  The Court found that the Board in denying a rating higher than 30 percent failed to discuss what indicators it used to mark the boundary between "definite" impairment and "considerable" impairment.  The Court suggested that the Board should consider the Veteran's previous suggestion that a retrospective medical examination may be in order.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by a VA psychiatrist to determine in retrospect the severity of the Veteran's PTSD from December 21, 1989, to October 31, 1990.  

The VA psychiatrist is asked to consider the following evidence:  

Social Security records show that in 1988 the Veteran's income was $23,446, in 1989 his income was $15,397, and in 1990, his income was $9,871. (Volume 6: White tab: SSA earnings). 






The Veteran stated that in 1988 he was a retail manager of a shoe company, but he quit in August 1989 because he was unable to deal with customers due to symptoms of PTSD.  He then had a less stressful job, which he quit in 1990, also due to PTSD.  (Volume 6: Orange tab: November 2005 affidavit).

VA records from July 1989 to October 1989 contain a mental health intake summary in September 1989.  In October 1989, the notation was mild social withdrawal, but that the Veteran performed very well with vocational duties where there was constant interpersonal relations.  (Volume 1: Yellow tab: MHC 1989).

On VA examination in February 1990, the Veteran complained of marked loss of interest in things and of social isolation.  (Volume 1: Yellow tab: VAX 2/90).

The VA psychiatrist is asked to express an opinion on what criteria below best describes the Veteran's PTSD symptomatology from December 21, 1989, to October 31, 1990. 

The attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  




Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggravated energy resulting in profound retreat from mature behavior must be demonstrated. The veteran must also be demonstrably unable to obtain or retain employment (100 percent disabling); or,

The ability to establish and maintain effective or favorable relationships with people is severely impaired.  The  psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain and retain employment (70 percent disabling); or, 

The ability to establish and maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment (50 percent disabling); in this context, the word ""considerable," means more than definite, that is, to a rather large degree; or, 

Definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  




The psychoneurotic symptoms result in such reductions in initiative, flexibility, efficiency and reliability levels as to produce definite social impairment (30 percent disabling); in this context, the word "definite" means distinct, unambiguous, and moderately large in degree, more than moderate but less than rather large. 

2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


